Citation Nr: 1127913	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  03-14 438	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law




REMAND

The Veteran had active military service from June 1960 to June 1980.  He died in May 2001; the appellant is his widow.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of December 2001 and October 2002 rating decisions by the RO.  The case was previously addressed by the Board in decisions dated in May 2005 and March 2010, both of which were appealed to the United States Court of Appeals for Veterans Claims (Court).  On each occasion, the parties to the appeal entered into a joint motion for remand, which motions were granted by the Court.

In the joint motion that apparently was prepared in February 2011, the parties noted that the Board had not ensured compliance with its own remand order of June 2006.  Specifically, it was noted that responses to investigations made by the agency of original jurisdiction (AOJ) as to the Veteran's temporary duty (TDY) assignments to Southeast Asia had been either nonresponsive or unhelpful.  Consequently, in order to ensure that the duty to assist is met, further evidentiary development is required.

The case is REMANDED to the AOJ for the following actions:

1.  The AOJ should again contact the U.S. Army and Joint Services Records Research Center (JSRRC) and seek to obtain specific details of the Veteran's TDY assignments while based in the Philippines from March 1966 to March 1968.  The location of each of the Veteran's TDY destinations during 1966 and 1967 is sought, specifically from June 11 to September 28, 1966, from June 22 to July 10, 1967, and from September 22 to October 20, 1967.  Any records that might shed light on the TDY destinations should be sought, whether from the JSRRC or any other source.  The AOJ should provide the JSRRC or other records repository with as much information as possible regarding the Veteran's unit(s) and status during these periods.  The AOJ's investigation should include, but not be limited to, a search for travel vouchers, pay records, airman performance reports, unit rosters, roll call records, etc., and as noted above, the search should not be limited to the JSRRC, but should include all locations where any such records might be maintained.  Should any source require additional information to complete a search, the AOJ should seek to obtain and provide the assistance necessary to find the sought-after information about the TDY destinations.

2.  After the information sought above has been obtained or every avenue exhausted, the AOJ should again adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The appellant and her representative should be given time to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

